DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ware (US Pat. No. 8,573,049).
	In regards to claim 1, Ware teaches an apparatus for monitoring weather conditions for field operations (Ware abstract and col. 1 lines 5-6 teach a rain gauge for monitoring rainfall weather conditions for irrigation field operations), comprising:
	a droplet former disposed to receive precipitation elements with an inlet, form droplets, and guide the droplets to an outlet (Ward Fig. 4, col. 1 lines 59-63, col. 3 lines 6-9, and col. 5 lines 21-28 teach a collecting vessel 12 as a droplet former disposed to receive precipitation elements from an open top inlet, form droplets, and guide the droplets to an outlet orifice 22); and
	a droplet counter positioned to be vertically aligned with the outlet, the droplet counter is disposed to count droplets released by said outlet of the droplet former based on the droplets passing between first and second electrical contacts of the droplet counter (Ward Fig. 4, col. 1 line 64, col. 4 lines 8-43, and col. 7 lines 1-9 teach a droplet counter sensor positioned to be vertically aligned with the outlet orifice such that the counter can count the droplets released by the outlet based on droplets passing between first and second plates 84 and 86 (electrical contacts) of the droplet counter).

	In regards to claim 6, Ware teaches a circuit for measuring precipitation (Ware abstract and col. 4 lines 25-43 teach a circuit in a rain gauge for measuring precipitation), comprising:
	a droplet counter circuit to generate an output signal in response to input signals from first and second electrical contacts of a droplet counter (Ward Fig. 4, col. 4 lines 8-43, and col. 7 lines 1-9 teach a droplet counter capacitance circuit to generate a change in electric charge flow (output signal) in response to inputs signals from first and second plates 84 and 86 (electrical contacts) of a droplet counter); and
	a comparator circuit coupled to the droplet counter circuit, the comparator circuit to compare the output signal of the droplet counter circuit to a reference voltage signal (Ward Fig. 4 Item 88, col. 4 lines 35-43, and col. 7 lines 1-9 teach an electrometer amplifier as a type of comparator circuit to compare the electric charge flow (output signal) to a reference voltage level of air (when no water is present), as the presence of a water drop (having permittivity 80 times greater than air) produces a electric charge flow greater than the reference level of air). 

	In regards to claim 7, Ward further teaches wherein the comparator circuit to generate an output signal in response to comparing the output signal of the droplet counter circuit to the reference voltage signal (Ward col. 4 lines 35-43 and col. 7 lines 1-9 teach where the electrometer amplifier (comparator circuit) generates a digital pulse (output signal) in response to comparing the output signal of the droplet counter circuit to the reference voltage signal).

	In regards to claim 8, Ward further teaches wherein the output signal of the comparator circuit comprises a first value when the output signal of the droplet counter circuit is less than the reference voltage signal and a second value when the output signal of the droplet counter circuit is greater than the reference voltage signal (Ward col. 4 lines 35-43 and col. 7 lines 1-9 teach where the electrometer amplifier (comparator circuit) generates a non-pulse or digital pulse output (first or second output values) depending the results of comparing of the output signal of the droplet counter circuit to the reference voltage signal level (i.e., whether the electric charge flow output signal is less than or greater than the reference air voltage signal level)).

	In regards to claim 9, Ward further teaches wherein the comparator circuit to send the output signal to a data processing system that is communicatively coupled to the comparator circuit, the data processing system to increment a droplet count upon the output signal switching from the second value to the first value (Ward col. 4 lines 35-43 and col. 7 lines 1-9 teaches where the digital pulse output is sent to a counter associated with an irrigation controller and coupled to the electrometer amplifier (comparator circuit), the counter to increment a droplet count according to each pulse transition that is received).

Allowable Subject Matter
4.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 10-14 are allowable.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 2 contains allowable subject matter because the closest prior art, Ware (US Pat. No. 8,573,049) fails to anticipate or render obvious the apparatus wherein the droplet former comprises a funnel having a textured inner surface with an upper portion of the textured inner surface having a greater downward slope than a lower portion of the textured inner surface, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	In regards to claim 10, Ward at least teaches a circuit for measuring precipitation (Ware abstract and col. 4 lines 25-43 teach a circuit in a rain gauge for measuring precipitation).	However, claim 10 is allowable because the closest prior art, Ward (US Pat. No. 8,573,049) fails to anticipate or render obvious a circuit for measuring precipitation comprising: a droplet-based oscillator circuit to generate a first frequency that is a function of resistance between first and second electrical contacts of a droplet counter; a fixed-frequency oscillator circuit to generate a second frequency that is constant; and a divider circuit coupled to the droplet-based oscillator circuit and the fixed-frequency oscillator circuit, the divider circuit to generate an output signal based on a comparison of the first frequency and the second frequency, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
6.	Dependent claims 3-5 depend from claim 2 and contain allowable subject matter for at least the same reasons as given for claim 2.

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Ubaud (US Pat. No. 4,018,362) discloses Automatic Control for Liquid Flow.
B.	Ulmer et al. (US Pat. No. 9,784,887) discloses Meteorological Sensing Systems and Methods.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        5/20/2022